The Madison and Kedzie State Bank, a corporation, brought a suit at law in the circuit court of Cook county against the Garfield Park Storage Company, a corporation, to recover damages on account of defendant's failure to deliver to the plaintiff sixteen barrels of whiskey previously stored with the defendant and for which the plaintiff held negotiable warehouse receipts. Issue was joined and the case was tried before the court without a jury upon a written stipulation of facts. The issues were found in favor of the defendant and judgment rendered upon the finding, from which judgment an appeal was taken to the Appellate Court for the First District, where the judgment of the circuit court was affirmed, and the case is now before this court upon certiorari.
No questions of law were raised at the trial in regard to the admission or exclusion of evidence. No propositions of law submitted to the court to be ruled upon are preserved in the bill of exceptions. No motion is shown to have been made in the trial court to find for the plaintiff. In this state of the record no question of law can arise here in respect to the findings of the trial court and the judgment of the Appellate Court must necessarily be affirmed. National Can Co. v. WeirtonSteel Co. 314 Ill. 280; Pressed Steel Equipment Co. v.Pressteel Co. 312 id. 359; American Exchange Nat. Bank v.Chicago Nat. Bank, 131 id. 547; Bolton v. Johnston, 163 id. 234; Mutual Protective League v. McKee, 223 id. 364;Babbitt v. Grand Trunk Western Railway Co. 285 id. 267.
Judgment affirmed. *Page 224